     Case 2:19-cv-01865-KJM-EFB Document 30 Filed 08/24/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     ANTHONY D. RAY,                                  2:19-cv-01865-KJM-EFB (PC)
12
                                           Plaintiff, [PROPOSED] ORDER GRANTING
13                                                    DEFENDANTS’ MOTION TO MODIFY
                   v.                                 DISCOVERY AND SCHEDULING
14                                                    ORDER
15   O. PETRAS, et al.,
16                                      Defendants.
17

18        The Court, having considered Defendants’ motion to modify the Discovery and Scheduling

19   Order, and good cause having been found:

20        IT IS ORDERED that Defendants are granted a modification to the Discovery and

21   Scheduling Order. The parties are permitted to serve discovery requests until November 18,

22   2020, and to conduct discovery until January 13, 2021. Dispositive motions are to be filed on or

23   before April 21, 2021.

24   Dated: August 24, 2020
                                                         The Honorable Edmund F. Brennan
25

26

27

28

                                                            [Proposed] Order (2:19-cv-01865-KJM-EFB (PC))
     Case 2:19-cv-01865-KJM-EFB Document 30 Filed 08/24/20 Page 2 of 2

 1                           DECLARATION OF SERVICE BY U.S. MAIL
 2   Case Name: Anthony D. Ray (AG0528) v. Ognjen Petras, et al.
     Case No.:  2:19-cv-01865-KJM-EFB (PC)
 3

 4   I declare:
 5   I am employed in the Office of the Attorney General, which is the office of a member of the
     California State Bar, at which member's direction this service is made. I am 18 years of age or
 6   older and not a party to this matter. I am familiar with the business practice at the Office of the
     Attorney General for collection and processing of correspondence for mailing with the United
 7   States Postal Service. In accordance with that practice, correspondence placed in the internal
     mail collection system at the Office of the Attorney General is deposited with the United States
 8   Postal Service with postage thereon fully prepaid that same day in the ordinary course of
     business.
 9
     On August 19, 2020, I served the attached [PROPOSED] ORDER GRANTING
10   DEFENDANTS’ MOTION TO MODIFY DISCOVERY AND SCHEDULING ORDER by
     placing a true copy thereof enclosed in a sealed envelope in the internal mail collection system at
11   the Office of the Attorney General at 1300 I Street, Suite 125, P.O. Box 944255, Sacramento, CA
     94244-2550, addressed as follows:
12

13   Anthony Ray - AG0528
     California Medical Facility
14   P.O. Box 2000
     Vacaville, CA 95696-2000
15
     In Pro Per
16

17   I declare under penalty of perjury under the laws of the State of California and the United States
     of America the foregoing is true and correct and that this declaration was executed on August 19,
18   2020, at Sacramento, California.
19   D. Kulczyk                                            /s/ D. Kulczyk
            Declarant                                              Signature
20

21

22

23

24

25

26

27

28

                                                              [Proposed] Order (2:19-cv-01865-KJM-EFB (PC))
